Title: General Orders, 22 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 22nd 1776
Parole Washington.Countersign Gates.


The following are the names of the different Batteries, in and about this City—The Battery at the South part of the Town, the Grand Battery—The one immediately above it, Fort George—The one on the left of the Grand Battery, Whitehall Battery. That behind his Excellency General Washington’s Head Quarters, the Oyster Battery. The circular Battery near the Brewhouse, on the North River, The Grenadier Battery. That on the left of the Grenadier’s Battery The Jersey-Battery: The one on Bayards-hill, Bayard’s Hill Redoubt; The one on the hill where General Spencer’s Brigade is encamped Spencer’s Redoubt; below this Hill, on a Wharf, is a Fascine Battery called Waterbury’s Battery—On the hill directly above it, is a Redoubt, near the Jews Burying Ground, by the name of Badlam’s Redoubt.
Andrew O’Brien, Serjeant, and William Welch Corporal, both of Capt. O’Harra’s Company, in Col. Wynkoops Regt tried by a late General Court Martial, whereof Col. Ritzema was President for “assaulting, beating, and dangerously wounding,

one William Irvine”; are both acquitted by the Court. The General approves the sentence, and orders the prisoners to be released immediately.
